The Goodyear Tire & Rubber
                                                                           s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     March 18, 2015

                                   No. 04-14-00620-CV

 Rosa Obregon PEREZ, Ricardo O. Perez, individually and as next friend of Rosa Elia Perez,
        Maria Perez Jalomus, Juan Jose Perez, Julio Perez, Jr., and Fernando Perez,
                                       Appellants

                                            v.

                   THE GOODYEAR TIRE & RUBBER COMPANY,
                                 Appellee

              From the 83rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 26130
                             Robert Cadena, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Reply Brief is GRANTED. The
appellant’s reply brief is due on March 18, 2015.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court